Citation Nr: 1414231	
Decision Date: 04/02/14    Archive Date: 04/11/14

DOCKET NO.  10-48 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to an extension of a total disability rating for convalescence purposes, for a service-connected left knee replacement, beyond April 1, 2010.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from September 1981 to September 1984, the United States Navy from September 1985 to September 1989, and the United States Coast Guard from December 1989 to August 2003.  He is retired from the Coast Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from April 2008 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The appeal has been before the Board on a previous occasion, and was dispatched to the Veterans Health Administration (VHA) for an expert medical opinion.  All required actions have been accomplished.  

The Veteran appeared at a Travel Board hearing in August 2013.  A transcript is associated with the claims file.

The entire claims file, to include the portion contained electronically, has been reviewed in this case.  

During the Veteran's hearing with the undersigned, the issue of entitlement to a higher disability rating for the service-connected left knee replacement has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  

The issue of entitlement to an extension of  a temporary 100% disability evaluation for the service-connected left knee as due to convalescence is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's current obstructive sleep apnea first manifested during active duty.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for obstructive sleep apnea have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Service Connection

Applicable law provides that service connection will be granted if it is shown that the Veteran experiences a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in- service disease or injury and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Analysis

The Veteran contends that he first developed current obstructive sleep apnea while on active duty.  For reasons discussed below, the Board agrees with his contentions.  

Essentially, the Veteran states that he had several episodes of unexplained fatigue while on active duty, and that his wife has continually complained of his snoring since that time.  

Service treatment records, dated in 2003, do document complaints of fatigue with an unknown etiology.  Further, in April 2003, the Veteran gained approximately 14 pounds following an in-service surgery.  Based on these findings, the Veteran was scheduled for a VA examination addressing the nature and etiology of a sleep disorder by the RO.  

The Veteran was afforded a VA examination in October 2010 where these factors were considered, and he was diagnosed with severe obstructive sleep apnea.  The examiner, however, did not link that current disorder to service as there was no documentation of a diagnosis of sleep apnea in the service treatment records.  

The Board, in noting that the 2010 VA opinion was based on an insufficient rationale, sought an expert medical opinion from a sleep medicine specialist with the Veterans Health Administration.  A very strong opinion was returned in February 2014 from a sleep medicine specialist at the VA Medical Center (VAMC) in Ft. Harrison, Montana.  This clinician extensively reviewed the claims file, and noted that the Veteran had two complaints in 1994 and 1999 of fatigue and lack of energy by midday.  While laboratory findings were normal, she noted that the Veteran reported drinking high-caffeine content sodas to help stay alert.  

The VHA doctor went on to note the reported snoring and irritability asserted by the Veteran's spouse, and also noted that his spouse complained of his limb movements during sleep and problems with concentration and memory.  

With respect to weight gain, the VHA physician reviewed the Veteran's weight fluctuations from 1989 to 2003, and noted that his body mass index (BMI) would put him into the medically overweight or obese categories for all noted measurements reported in the service treatment records.  

The VHA sleep physician noted that formal sleep testing was first conducted in December 2007, and at that time, severe sleep apnea was diagnosed.  

With respect to an opinion on etiology, the VHA doctor stated that her opinion would be that "it is more likely than not that the [Veteran] suffered from undiagnosed sleep apnea during his period of service."  She went on to state that "the lack of formal testing does not, by itself, exclude this diagnosis."  The Veteran had "symptoms compatible with this disorder, including male gender, snoring, daytime fatigue and lack of energy, irritability, and concentration and memory issues."  Further, the VHA doctor explained that the Veteran "was in an overweight category, increasing to an obese designation [during his service]," and also, that "the classification of his airway in 2007 as a Friedman 3," while not noted in service, is a "crowded airway" that "increases the patient's risk for the disorder."  This airway finding is "anatom[ical]" in nature, and "is not likely to have changed during the service or subsequent period."  

The VHA opinion fully considered the symptoms noted in service and the post-service diagnosis, and the etiology opinion is well-rationalized and supported.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, in contrast to the 2010 VA opinion, it is highly probative and useful in resolving the appeal.  In essence, based on the VHA findings, the Board can determine that the Veteran's sleep apnea was first manifested-although not diagnosed-in service, and that he currently experiences the same condition.  As this is the case, the requirements for service connection have been met, and the claim will be granted.    


ORDER

Entitlement to service connection for obstructive sleep apnea (OSA) is granted.  


REMAND

The Veteran in this case has a service-connected left knee disorder that is currently evaluated as 30 percent disabling.  He has, unfortunately, had a difficult surgical history with this condition.  Indeed, he was afforded a total left knee replacement in September 2008 which was not fully successful in alleviating the Veteran's pain symptoms.  He was rated as 100 percent disabled for this condition between September 2008 and December 2009 (at which time a 30 percent rating was established).  In January 2010, due to the failure of the initial replacement, the Veteran went to a private orthopedic surgeon and had a revision procedure for his left knee.  Following this procedure, the Veteran was awarded a temporary 100 percent evaluation until April 1, 2010, at which time a 30 percent rating was established.  He contends, in essence, that his time of convalescence was longer than the two months considered in the initial award, and that there should have been an extension of the temporary total rating.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2), or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

A Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  See Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

As relevant here, the Court of Appeals for Veterans Claims has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  See Felden at 430. The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state." Id.

The Veteran in this case has stated that he had pain and continuing therapeutic treatment for his knee through, at the very least, May 2010.  The record does reflect that physical therapy for the knee was continued for six weeks after April 1, 2010.  The RO, in determining the award of the total rating, noted that post-operative reports in February 2010 showed full range of motion; however, this finding still allowed for a temporary rating to be in effect until April 2010 (several months after full range of motion was demonstrated).  

There has not, as of yet, been an opinion afforded addressing the impact the Veteran's surgical recovery had on his ability to work.  In this regard, it is noted that the Veteran is retired from the Coast Guard voluntarily, and did not work prior or after his surgery.  Nonetheless, the Court has specified that the incapacity to work "must be taken into account" when considering the application of the total temporary rating.  There is no doubt that the Veteran engaged in physical therapy after April 1, 2010; however, as no opinion has yet to have been offered, it is unknown as to if these therapeutic exercises would be such so as to incapacitate the Veteran from working.  As the Veteran is voluntarily retired, his absence from work is irrelevant in answering this question.  Accordingly, a medical question is posed, and the Board must remand so that an opinion can be afforded as to when the Veteran's recovery from his January 2010 surgery would have been completed (e.g. when would the surgical recovery have been completed, allowing for minimal impact on the Veteran's ability to work).  Should this be greater than three months after January 14, 2010, the Veterans Service Center Manager should consider the appropriate extension.  

Prior to the opinion being entered, the Veteran should be encouraged to submit any additional records from his private treatment and physical therapy in 2010 which may be of use in consideration of the claim for an extension.  Should any records be received, copies should be added to the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide any additional evidence which might be in his possession regarding recovery from his private surgery in January 2010.  In this regard, the Veteran is to be informed of his ability to submit evidence himself or, alternatively, to provide information as to the dates and addresses of treatment, and have VA locate those records on his behalf.  Should the Veteran identify treatment records, after securing the appropriate waivers, copies of those records should be obtained and associated with the claims file.  Should no records be identified or found, so annotate the record.  

2.  Dispatch the claim to a VA orthopedist for review.  In this regard, the physician is asked to review the claims file and offer an opinion as to when the Veteran's recovery period from his January 2010 surgery was completed.  In this regard, the examiner should review all private and VA treatment records, to include physician therapy notes from the period after April 2010.  The examiner should opine as to when the January 2010 surgery no longer impacted the Veteran's ability to engage in work.  A rationale should accompany all conclusions reached in the narrative portion of the examination report.  

3.  Following the above-directed development, re-adjudicate the Veteran's claim.  Should the date of the Veteran's recovery from surgery in January 2010 exceed three months based on the findings of the examiner, it is directed that a decision on extension be referred to a Veterans Service Center Manager in accordance with regulatory guidelines.  Regardless, should resolution remain less than fully favorable, issue an appropriate supplemental statement of the case and forward the claim to the Board for adjudication. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


